Dated this 20th day of October, 2010

BETWEEN:

Validus Holdings, Ltd.

and

George P. Reeth  

RETIREMENT AND ADVISORY

AGREEMENT

1

THIS AGREEMENT is made on the 20th day of October 2010, between:

Validus Holdings, Ltd. a company incorporated under the laws of Bermuda with its
registered office located at 29 Richmond Road, Pembroke HM08, Bermuda (the
“Company”); and

George P. Reeth (the “Executive”) of 29 Richmond Road, Pembroke HM 08, Bermuda;

WHEREAS, the Executive has decided to retire from his current employment with
the Company and any applicable Group Company and to resign as a member of the
Board of Directors of the Company and the boards of directors of any applicable
Group Company, effective as of the Retirement Date; and

WHEREAS, the Parties have agreed to terminate the Executive’s Amended and
Restated Employment Agreement dated December 12, 2005 (the “Terminated
Employment Agreement”), such termination to be effective on November 15, 2010,
and to set forth herein the terms and conditions of the Executive’s employment
as Special Advisor to the Board following the Retirement Date (as defined
below).

WHEREAS the Parties have agreed to amend the Restricted Share Award Agreements
between the Parties dated 15 November 2005, 24 July 2007, 3 March 2008, 7
May 2008, 25 September 2009, 12 March 2010 (the “Restricted Share Award
Agreements”) and the Stock Option Agreement between the Parties dated 15
November 2005 (the “Stock Option Agreement”) and to set forth herein the way in
which these agreements are amended following termination of the Terminated
Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the Company and Executive agree as
follows:

IT IS HEREBY AGREED as follows:



1.   Interpretation



  1.1.   In this Agreement (including the Recitals) unless the context otherwise
requires, the following words and expressions shall have the following meanings:



  1.1.1.   “Accrued Obligations” shall mean (i) all accrued but unpaid salary
under the Terminated Employment Agreement up to and including the Retirement
Date; (ii) any unpaid or unreimbursed expenses incurred in accordance with
Company policy, including amounts due under Section 4.04 of the Terminated
Employment Agreement, to the extent incurred prior to the Retirement Date;
(iii) any accrued but unpaid benefits provided for in Section 4.03 of the
Terminated Employment Agreement up to and including the Retirement Date;
(iv) rights to indemnification by virtue of the Executive’s position as an
officer or director of the Company or its subsidiaries or other affiliates and
the benefits under any directors’ and officers’ liability insurance policy
maintained by the Company, in accordance with its terms thereof; and (v) any
other obligations the Company owes to the Executive and which remain unperformed
under the Terminated Employment Agreement as at the Retirement Date.

            1.1.2.    
“Advisory Period” shall have the meaning ascribed to such term in Clause 4.1
below.
       
 
  1.1.3.    
“Affiliate” or “Affiliates” means any subsidiary of the Company.
       
 
  1.1.4.    
“Agreement” shall mean this agreement.
       
 
  1.1.5.    
“Awards” shall mean the restricted stock awards and share options as set out in
Schedule 3.
       
 
  1.1.6.    
“Base Salary” shall be as set forth in Schedule 1 hereto.
       
 
  1.1.7.    
“Board” shall mean the Board of Directors of the Company.
       
 



  1.1.8.   “Cause” means (a) theft or embezzlement by the Executive with respect
to the Company or its Affiliates; (b) malfeasance or gross negligence in the
performance of the Executive’s duties; (c) the commission by the Executive of
any felony or any crime involving moral turpitude relating to the Executive’s
employment; (d) willful and prolonged absence from work by the Executive (other
than by reason of disability due to physical or mental illness or at the
direction of the Company or its Affiliates) without the same being corrected
within ten (10) days after being given written notice thereof; (e) failure by
the Executive to perform his duties and responsibilities hereunder to the
reasonable satisfaction of the Company without the same being corrected within
thirty (30) days after being given written notice thereof, as determined by the
Company in good faith; (f) continued and habitual use of alcohol by the
Executive to an extent which materially impairs the Executive’s performance of
his duties without the same being corrected within ten (10) days after being
given written notice thereof; (g) the Executive’s use of illegal drugs without
the same being corrected within ten (10) days after being given written notice
thereof; or (h) the material breach by the Executive of any of the covenants
contained in this Agreement without, in the case of any breach capable of being
corrected, the same being corrected within ten (10) days after being given
written notice thereof.



  1.1.9.   “Confidential Information” means information that is not generally
known to the public and that was or is used, developed or obtained by the
Company or its Affiliates in connection with their business. It shall not
include information (a) required to be disclosed by court or administrative
order, (b) lawfully obtainable from other sources or which is in the public
domain through no fault of the Executive; or (c) the disclosure of which is
consented to in writing by the Company.



  1.1.10.   “Dollars” or “$”shall mean United States dollars.



  1.1.11.   “Early Termination” shall have the meaning attributed to such term
in Clause 11.



  1.1.12.   “Group Company” shall mean any company which is from time to time a
holding company (as defined by Section 86 of the Companies Act 1981, but
irrespective of whether it is a Bermuda company or an overseas company) of the
Company, a subsidiary company (as so defined) of the Company, a subsidiary
company (as so defined) of a holding company (as so defined) of the Company or
in which the Company owns at least 50% of the issued share capital.



  1.1.13.   “Parties” shall mean the parties to this Agreement collectively,
“Party” means any one of them.



  1.1.14.   “Permanent Disability” shall mean those circumstances where the
Executive is unable to continue to perform the usual customary duties of his job
under this Agreement for a period of six (6) months in the Advisory Period
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease. Any questions as to the existence of a Permanent Disability
shall be determined by a qualified, independent physician selected by the
Company and approved by the Executive (which approval shall not be unreasonably
withheld). The determination of any such physician shall be final and conclusive
for all purposes of this Agreement.



  1.1.15.   “Retirement Date” shall mean November 15, 2010.



  1.2.   In this Agreement unless the context otherwise requires:



  1.2.1.   References to statutory provisions shall be construed as references
to those provisions as amended or re-enacted or as their application is modified
by other provisions from time to time and shall include references to any
provisions of which they are re-enactments (whether with or without
modification);



  1.2.2.   References to clauses and schedules are references to clauses hereof
and schedules hereto; references to sub-clauses or paragraphs are, unless
otherwise stated, references to sub-clauses of the clause or paragraphs of the
schedule in which the reference appears;



  1.2.3.   References to the singular shall include the plural and vice versa
and references to the masculine shall include the feminine and/or neuter and
vice versa; and



  1.2.4.   References to persons shall include, natural persons, companies,
partnerships, associations and bodies of persons, whether incorporated or
unincorporated.



2.    Position



  2.1.   The Executive hereby agrees to serve the Company in the position
designated in Schedule 1 subject to the terms and conditions hereinafter
contained.



  2.2.   The Company and the Executive agree that the Employment Act 2000 (as
amended from time to time) in Bermuda (“Bermuda Employment Act 2000”) shall
apply generally to the Executive’s employment under this Agreement as though the
Executive is working wholly or mainly in Bermuda and falls within the definition
of “employee” under the Bermuda Employment Act 2000.



3.   Place of Employment



  3.1.   The principal place of employment shall be the Company’s offices at 29
Richmond Road, Pembroke HM 08, Bermuda. The Executive shall work in any place in
Bermuda which the Board may require for the proper performance and exercise of
his duties and powers, and he may be required to travel to such places outside
of Bermuda on the business of the Company in such manner and on such occasions
as the Company may from time to time reasonably require.



4.   Term of Employment



  4.1.   The employment of the Executive (subject to Early Termination as
provided below) shall continue for a period of twelve (12) months following the
Retirement Date (the “Advisory Period”) and may be extended thereafter by mutual
agreement of the Parties on such terms and conditions as mutually agreed by the
Parties.



  4.2.   Where applicable, it is a condition precedent to this Agreement that
the Executive holds and continues to hold a valid work permit from the Bermuda
Department of Immigration. The Company shall be responsible for obtaining,
maintaining and renewing a suitable work permit (for the purposes of the
Executive’s employment following the Retirement Date) by the Bermuda government
authorities and the Company shall be responsible for permit fees. The Executive
shall use his best efforts to assist the Company in obtaining, maintaining and
renewing his suitable work permit.



  4.3.   If the Executive accepts employment with any other company or
organization during the Advisory Period, he shall give 30 days’ prior written
notice to terminate this Agreement to the Company, provided, however, that if
the Executive fails to give such notice, such failure shall be deemed to be a
material breach of this Agreement as defined in clause (h) of the definition of
“Cause” set forth in Clause 1.1.8 above.



5.   Retirement



  5.1.   The Executive shall retire from employment with the Company and each
applicable Group Company as of the Retirement Date and upon such retirement the
Terminated Employment Agreement shall be deemed to have terminated in accordance
with its terms. The Executive shall resign as a member of the Board of Directors
of the Company and any applicable board of directors of a Group Company, in each
case, effective as of the Retirement Date by executing a resignation letter, the
form of which is attached hereto as Schedule 2.



6.   Normal Hours and Holidays



  6.1.   During the Advisory Period, the Executive shall be available within
normal hours of employment between 8:30am to 5:00pm, Monday to Friday, for
advisory services as needed by the Board or any member thereof.



7.   Remuneration and Reimbursement Upon Executive’s Retirement



  7.1.   On the Retirement Date, the Executive will be entitled to (i) an annual
bonus for service in 2010 consistent with past practice and in accordance with
the Terminated Employment Agreement and on terms similar to those offered to
other senior executives of the Company and (ii) payment of the Accrued
Obligations and payments of amounts set forth in Clauses (i) and (ii) shall be
paid no later than 15 March 2011. All unvested Awards shall continue to vest in
accordance with Clauses 7.2 and 7.4 of this Agreement.



  7.2.   Notwithstanding Section 5.02 of the Terminated Employment Agreement,
Sections 2 (b), (c), (d), (e), (f) and (g) of the Restricted Share Award
Agreements, any Early Termination (other than by the Company for breach by the
Executive of the restrictions set forth in Clause 13) or expiration of this
Agreement all unvested restricted stock awards set forth on Schedule 3 hereto
shall continue to vest as scheduled thereon, subject only to the Executive’s
continued compliance with the restrictions set for in Clause 13 below. If at any
time the Executive violates any of the restrictions set forth in Clause 13, all
vesting of restricted stock awards held by the Executive shall cease and all
unvested restricted stock awards then held by the Executive shall be forfeited
by the Executive.



  7.3.   Notwithstanding the foregoing, the Company reserves the right to settle
any restricted stock awards set out on Schedule 3 in cash under exceptional
circumstances, in its sole discretion.



  7.4.   Notwithstanding any provision of Section (e) of the Stock Option
Agreement between the Company and the Executive, all Company Stock Options held
by the Executive shall continue to be exercisable until the tenth (10th)
anniversary of the Date of Grant (as defined in the Stock Option Award
Agreement).



8.   Settlement of Benefits and Release Agreement

8.1. Upon the Early Termination or expiration of this Agreement and any renewal
of this Agreement, the Executive agrees that he will execute and deliver to the
Company a General Release in favor of the Company in the form attached hereto as
Schedule 4.

8.2. All amounts due to the Executive pursuant to Clause 7 of this Agreement, to
the extent not already paid, will be settled as soon as practicable following
delivery of the executed General Release, provided the Executive has not revoked
the General Release as of the payment date.



9.   Remuneration During the Advisory Period



  9.1.   During the Advisory Period, the Executive shall be entitled to the Base
Salary free of all deductions, whether by way of Government Social Insurance or
Payroll Tax, or any other payment of that nature, which the Company will fund at
its sole expense as well as the benefits set forth in Schedule 1 hereto.



10.   Expenses



  10.1   The Company shall reimburse the Executive for all reasonable expenses
incurred by him in the course of performing his advisory services under this
Agreement.



11.   Early Termination



  11.1.   (a) At any time during the Advisory Period, this Agreement may be
terminated by the Company for Cause by its giving the Executive 30 days’ prior
notice in writing; (b) At any time during the Advisory Period, this Agreement
may be terminated by the Executive by giving the Company 30 days’ prior notice
in writing; (c) This Agreement shall be terminated immediately upon his death
(each of the aforementioned circumstances in Clauses (a) through (c) being
referred to as “Early Termination”).



  11.2.   In the event of a termination (or purported termination) by the
Company without Cause, or termination whether by operation of law or by the
Company due to the Executive’s Permanent Disability or upon the Executive’s
death (provided that at the time of termination or death there is no Cause upon
which the Company could rely to terminate him), the Executive,(or the
Executive’s estate in the case of death) shall be entitled to receive a payment
representing the cash value of all of the payments and benefits for the entire
term of the Advisory Period under this Agreement that the Executive would have
been entitled to receive had termination or death not occurred and all unvested
Awards shall continue to vest as scheduled on Schedule 3. For the avoidance of
doubt, this cash payment shall include the Base Salary and the Accrued
Obligations (insofar as they remain unpaid).



  11.3.   If this Agreement is terminated for Cause or the Executive accepts
employment with any other company or organization or otherwise terminates this
Agreement during the Advisory Period, then the Executive shall be entitled only
to a payment representing the cash value of all of the payments and benefits
under this Agreement (including the Base Salary and the Accrued Obligations) up
to the date of termination. All unvested Awards shall continue to vest in
accordance with Clauses 7.2 and 7.4 of this Agreement.



  11.4.   The Company shall have the right, in its discretion, upon termination
by notice by either Party, to pay the Executive in lieu of any notice; provided,
however, that the provisions of this Agreement relating to termination for
Cause, execution of the General Release and the services to be provided during
the Advisory Period remain unaffected by any payment in lieu of notice.



12.   Witness in Proceedings following Termination



  12.1.   Without prejudice to the provisions of Clause 11, at any time or from
time to time after termination of employment, howsoever arising, the Executive
shall, upon the reasonable request of the Company, appear as witness for the
Company in any proceedings in which the Company may be involved, upon payment of
the Executive’s reasonable fees and expenses.



13.   Confidentiality; Restrictive Covenants



  13.1.   The Executive acknowledges that during his employment with the
Company, he will become familiar with trade secrets and other Confidential
Information concerning the Company or its Affiliates, and that his services will
be of special, unique and extraordinary value to the Company. In addition, the
Executive hereby agrees that at any time during the Advisory Period, and for a
period ending eighteen (18) months thereafter (the “Non-competition Period”)
will not without the prior written consent of the Company directly or indirectly
own, manage, control, participate in, consult with, render services for or in
any manner engage in any business competing with the businesses of the Company
or its Affiliates as such businesses exist or are in process or being planned as
of the date of termination of this Agreement , within any geographical area in
which the Company or its Affiliates engage or plan to engage in such businesses.
It shall not be considered a violation of this Clause 13.1 for the Executive to
be a passive owner of not more than 2% of the outstanding stock of any class of
a corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation. It shall also not be
considered a violation of this Clause 13.1 for the Executive to directly or
indirectly own, manage, control, participate in, consult with, render services
for or in any manner engage in any business for any brokerage company or any
company which has a brokerage arm of its business; provided, that such
ownership, management, control, participation, consultation, rendering of
services or engagement is limited to the insurance or reinsurance brokerage
aspects of such company’s business.



  13.2.   The Executive shall upon the termination of his employment hereunder
immediately deliver up to the Company all Confidential Information and all fee
schedules, lists of clients, correspondence and other documents, papers, data
(whether written, photographic or electronic) and property belonging to the
Company or related to any of the matters referred to in Clause 13.1 which may
have been prepared by him or have come into his possession in the course of his
employment hereunder and shall not retain any copies thereof.



  13.3.   The Executive hereby agrees that (a) during the Advisory Period and
for a period of eighteen (18) months thereafter (the “Non-solicitation Period”)
the Executive will not, directly or indirectly through another entity, induce or
attempt to induce any employee of the Company or its Affiliates to leave the
employ of the Company or its Affiliates, or in any way interfere with the
relationship between the Company or its Affiliates and any employee thereof or
otherwise employ or receive the services of any individual who was an employee
of the Company or its Affiliates at any time during such Non-solicitation
Period.



  13.4.   During the Non-solicitation Period, the Executive will not induce or
attempt to induce any customer, supplier, client, insured, reinsured, reinsurer,
broker, licensee or other business relation of the Company or its Affiliates to
cease doing business with the Company or its Affiliates.



  13.5.   While the restrictions aforesaid are considered by the Parties to be
reasonable in all the circumstances it is agreed that if any of such
restrictions shall, taken together, be adjudged to go beyond what is reasonable
in all the circumstances for the protection of the legitimate interests of the
Company or any Group Company but would be adjudged reasonable if part of the
wording thereof were deleted or modified the said restrictions shall apply with
such words deleted or modified.



  13.6.   The restrictions set forth in this Clause 13 shall remain in full
force and effect for the entirety of the Non-Competition Period and
Non-solicitation Period, as applicable, notwithstanding any Early Termination or
the expiration of this Agreement.



14.   Change of Control



  14.1.   The Executive’s compensation, benefits and obligations as set forth
under this Agreement shall remain unaffected by any change of ownership or
control affecting the Company or any Group Company.



15.   Untrue Statements



  15.1.   The Executive shall not knowingly at any time make any untrue
statement in relation to the Company or any Group Company or any employee,
director or officer of the Company or any Group Company and in particular shall
not after the termination of this Agreement wrongfully represent himself as
being employed by or connected (except as an advisor during the Advisory Period)
with the Company or any Group Company.



16.   Notices



  16.1.   Any notice required to be given hereunder shall be in writing and
shall be properly served by sending the same by prepaid recorded post, facsimile
or by delivering the same by hand to the address of the Party or Parties in
question as set out in Schedule 1 (or such other address as such Party or
Parties shall notify the other Parties of in accordance with this clause). Any
notice sent by post as provided in this clause shall be deemed to have been
served five business days after dispatch and any notice sent by facsimile as
provided in this clause shall be deemed to have been served at the time of
dispatch and in proving the service of the same it will be sufficient to prove
in the case of a letter that such letter was properly stamped, addressed and
placed in the post; and in the case of a facsimile that such facsimile was duly
dispatched to a current facsimile number of the addressee.



17.   Taxes



  17.1.   The Company may withhold from any payments made under this Agreement
all applicable taxes, including, but not limited to, income, employment and
social insurance taxes, as shall be required by law.



18.   Successors And Assigns; No Third-Party Beneficiaries



  18.1.   This Agreement shall inure to the benefit of, be enforceable by, and
may be assigned by the Company to, any purchaser of all or substantially all of
the Company’s business or assets or any successor to the Company (whether direct
or indirect, by purchase, merger, consolidation, amalgamation or otherwise). The
Company will require any such purchaser or successor to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such assignment had taken
place.



  18.2.   The Executive’s rights and obligations under this Agreement shall not
be transferable by the Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if the Executive shall
die, all amounts then payable to the Executive hereunder shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee
or other designee or, if there be no such designee, to the Executive’s estate.



19.   Miscellaneous



  19.1   It is intended that this Agreement will comply with Sections 409A and
457A of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and guidelines promulgated thereunder, to the extent the Agreement
is subject thereto, and the Agreement shall be interpreted on a basis consistent
with such intent. If an amendment of the Agreement is necessary in order for it
to comply with Sections 409A or 457A of the Code, the parties hereto will
negotiate in good faith to amend the Agreement in a manner that preserves the
original intent of the parties to the extent reasonably possible.



  19.2   Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B) of the Code then with regard to any payment or
benefit that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (after taking into account any applicable exceptions to such requirement),
such payment or benefit shall be made or provided on the date that is the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Executive’s “separation from service” (as such term is defined in the
Treasury Regulations issued under Section 409A) or (ii) the date of the
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 19.2 (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein. To the extent that the foregoing applies to the provision of any ongoing
welfare benefits to the Executive that would not be required to be delayed if
the premiums therefor were paid by the Executive, the Executive shall pay the
full costs of premiums for such welfare benefits during the Delay Period and the
Company shall pay the Executive an amount equal to the amount of such premiums
paid by the Executive during the Delay Period promptly after its conclusion.



  19.3   With respect to any reimbursement or in-kind benefit arrangements of
the Company and its subsidiaries that constitute deferred compensation for
purposes of Section 409A, the following conditions shall be applicable: (i) the
amount eligible for reimbursement, or in-kind benefits provided, under any such
arrangement in one calendar year may not affect the amount eligible for
reimbursement, or in-kind benefits to be provided, under such arrangement in any
other calendar year (except that the health and dental plans may impose a limit
on the amount that may be reimbursed or paid), (ii) any reimbursement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days after termination of employment”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.
Whenever payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of
Section 409A.



  19.4   Notwithstanding any provision of this Agreement to the contrary, any
allowance or reimbursement provided for under this Agreement shall be paid to
the Executive no later than the end of the calendar year following the calendar
year during which Early Termination or the termination of this Agreement
occurs..

19.5 Notwithstanding the expiration or termination of this Agreement, howsoever
arising, such expiration or termination shall not operate to affect such of the
provisions hereof as are expressed or intended to remain in full force and
effect.

19.6 If any of the clauses, conditions, covenants or restrictions of this
Agreement shall be found to be void but would be valid if some part thereof were
deleted or modified, then such clause, condition, covenant or restriction shall
apply with such deletion or modification as may be necessary to make it valid
and effective.

19.7 This Agreement (together with any documents referred to herein) constitutes
the whole agreement between the Parties relating to its subject matter.

19.8 This Agreement may be executed in counterparts each of which when executed
and delivered shall constitute an original but all such counterparts together
shall constitute one and the same instrument.

19.9 This Agreement and Schedule 1 shall stand as the Statement of Employment
required under Section 6 of the Employment Act 2000.

19.10 The terms and conditions of this Agreement and the rights of the Parties
hereunder shall be governed by and construed in all respects in accordance with
the laws of the Islands of Bermuda without regard to the principles of conflict
of laws. The Parties to this Agreement hereby irrevocably agree that the courts
of Bermuda shall have exclusive jurisdiction in respect of any dispute, suit,
action, arbitration or proceedings (“Proceedings”) which may arise out of or in
connection with this Agreement and waive any objection to Proceedings in the
courts of Bermuda on the grounds of venue or on the basis that the Proceedings
have been brought in an inconvenient forum.

2

IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, have duly
executed this Agreement as of the date first written above.  

                 
 
       
 
       
/s/ Edward J. Noonan
       
 
       
Name: Edward J. Noonan
Title: Chief Executive Officer and Chairman of the Board of
Directors
       
 
       
 
       
 
       
/s/ George P. Reeth
       
 
       
Name: George P. Reeth

3

Schedule 1



  1.   Position: Special Advisor to the Board to advise the Board on all matters
the Board deems it requires advice from the Executive.



  2.   Base Salary: $664,350 per annum, payable monthly on the last working day
of each month in arrears in twelve (12) equal installments.



  3.   Other Benefits and Perquisites:



  a.   Such major medical, life insurance and disability insurance coverage as
is, or may during the Advisory Period, be provided generally for senior
executive officers of the Company as set forth from time to time in the
applicable plan documents;



  b.   In addition to the public holidays referenced in the Public Holidays Act
of 1947 and fifteen (15) paid days off for sick leave, a maximum of four
(4) weeks of paid vacation annually during the term of the Advisory Period; and



  c.   Benefits under any plan or arrangement available generally for senior
executive officers of the Company, subject to and consistent with the terms and
conditions and overall administration of such plans as set forth from time to
time in the applicable plan documents.



  4.   Addresses for Notices:



  a.   To the Company:

Name: Validus Holdings, Ltd.
Attention: Chairman of the Board
Address: 29 Richmond Road, 4th Floor, Pembroke HM 08, Bermuda
Fax: +1 (441) 278-9009



  b.   To the Executive:

Name: George P. Reeth
Address: 29 Richmond Road, 4th Floor, Pembroke HM 08, Bermuda
Fax: +1 (441) 278-9009

And to:

Name: George P. Reeth
Address: 12 Dellwood Parkway East, Madison New Jersey, 07940 USA
Fax: +1 973 443 9139



  5.   Dress Code: The Executive is expected and required to dress in accordance
with the Company’s current policy on Office Attire.



  6.   Disciplinary and Grievance Procedure: The procedures can be found in the
Employee Handbook.

4





Schedule 2

Date: November [  ], 2010 

Validus Holdings, Ltd.
29 Richmond Road
Pembroke HM 08
Bermuda

Dear Sirs

I, George P. Reeth, hereby resign as director and as officer of any of
(i) Validus Holdings, Ltd. (the “Company”) and (ii) any subsidiary of the
Company, of which I am a director or officer, effective as of the date of this
letter.

Yours faithfully,

George P. Reeth

5

Schedule 3

[Intentionally Omitted]

6

Schedule 4

DEED OF GENERAL RELEASE

THIS Deed of General Release is made on the      day of              20[  ],

BETWEEN:

Validus Holdings, Ltd. a company incorporated under the laws of Bermuda with its
registered office located at 29 Richmond Road, Pembroke HM 08, Bermuda (the
“Company”); and

George P. Reeth (the “Executive”) of 29 Richmond Road, Pembroke HM 08, Bermuda:



  1.   Termination of Employment. The Executive and the Company acknowledge that
Executive’s last day of employment with the Company is [              ], 20[  ]
(the “Termination Date”).



  2.   Full Release. In consideration of the promises and payments of the
amounts set forth in the Retirement and Advisory Agreement, by and between the
Company and Executive, dated as of October 20th, 2010 (the “Retirement
Agreement”) the Executive, for himself, his heirs, executors, administrators,
successors and assigns (hereinafter collectively referred to as the
“Releasors”), hereby fully releases and discharges the Company, its officers,
directors, employees, agents, insurers, subsidiaries, parents, affiliates,
successors and assigns (all such persons, firms, corporations and entities being
deemed beneficiaries hereof and are referred to herein as the “Company
Entities”) from any and all actions, causes of action, claims, obligations,
costs, losses, liabilities, damages and demands of whatsoever character, whether
or not known, suspected or claimed, which the Releasors have, through the date
of this Agreement, against the Company Entities arising out of or in any way
related to Executive’s employment; provided, however, that this shall not be a
release with respect to any amounts and benefits owed to Executive pursuant to
the Retirement Agreement upon termination of employment, Annual Bonus and Awards
in the Company, employee benefit plans of the Company or Executive’s right to
indemnification and directors’ and officers’ insurance. For the avoidance of
doubt, despite the Executive agreeing to this release, all unvested Awards (as
defined in the Retirement Agreement) shall continue to vest in accordance with
Clause 7 of the Retirement Agreement.



  3.   Executive undertakes that he will continue to abide by the terms of
clause 13 of the Retirement Agreement and further will instigate no proceedings
in any jurisdiction or tribunal with respect to any actions, causes of action,
claims, obligations, costs, losses, liabilities, damages and demands of
whatsoever character (including but not limited to claims under the Bermuda
Employment Act 2000 and the Bermuda Human Rights Act 1981) arising out of or in
any way related to Executive’s employment or termination of his employment.



  4.   Informed and Voluntary Signature. No promise or inducement has been made
other than those set forth in this Agreement. This Agreement is executed by
Executive without reliance on any representation by Company or any of its
agents. Executive hereby acknowledges that he has read and understands this
Agreement and that he affixes his signature hereto voluntarily and of his own
free will.



  5.   The Executive has been advised to consult with an attorney prior to
executing this Agreement and has been given a full and fair opportunity to do
so.



  6.   This deed shall be governed in all respects by the laws of Bermuda.



  7.   In the event that any one or more of the provisions of this Agreement is
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Agreement is held to be excessively broad as to duration, scope, activity
or subject, such provisions will be construed by limiting and reducing them so
as to be enforceable to the maximum extent compatible with applicable law.



  8.   This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.



  9.   The paragraph headings used in this Agreement are included solely for
convenience and shall not affect or be used in connection with the
interpretation of this Agreement. Capitalized words and phrases in this
Agreement shall have the same meanings as in the Agreement between the Company
and the Executive.



  10.   This Agreement and the Retirement Agreement represent the entire
agreement between the parties with respect to the subject matter hereto and may
not be amended except in writing signed by the Company and Executive. If any
dispute should arise under this Agreement, it shall be settled in accordance
with the terms of the Retirement Agreement.



  11.   This Agreement shall be binding on the executors, heirs, administrators,
successors and assigns of Executive and the successors and assigns of Company
and shall inure to the benefit of the respective executors, heirs,
administrators, successors and assigns of the Company Entities and the
Releasors.

[Signature Page Follows]

7

IN WITNESS WHEREOF, the undersigned, intending to be bound hereby, have duly
executed this Agreement as of the date first written above.  

                 


       
 
       


       
Name: Edward J. Noonan
Title: Chief Executive Officer and Chairman of the Board of
Directors
       
 
       
 
       
 
       


       
Name: George P. Reeth

8